384 U.S. 886 (1966)
CASTALDI
v.
UNITED STATES.
No. 33.
Supreme Court of United States.
Decided June 20, 1966.[*]
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT.
Daniel H. Greenberg for petitioner in No. 33. Philip R. Edelbaum for petitioner in No. 218.
Solicitor General Cox, Assistant Attorney General Miller, Beatrice Rosenberg and Richard W. Schmude for the United States in No. 33. Solicitor General Cox, Assistant Attorney General Vinson, Beatrice Rosenberg and Theodore George Gilinsky for the United States in No. 218.
PER CURIAM.
The petitions for writs of certiorari are granted. The judgments are vacated and the cases are remanded to the United States District Court for the Southern District of New York for further proceedings in the light of Shillitani v. United States, ante, p. 364.
MR. JUSTICE BLACK concurs in the result.
MR. JUSTICE HARLAN dissents for the reasons stated in his opinion in Cheff v. Schnackenberg, ante, at 380.
NOTES
[*]  Together with No. 218, Tramunti v. United States, also on petition for writ of certiorari to the same court.